Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2015/0209207 A1) in view of Podoloff et al. (WO 98/25112 A).
Regarding claims 1, 23 & 24, Cooper et al. discloses a wheelchair system (system 10) and method (Claim 25), comprising; a wheelchair (wheelchair 500) comprising a frame (Fig. 1), a plurality of wheels attached to the frame (Fig. 1); a sensor system (sensor system 109) comprising a plurality of force sensors (accelerometers 60, 62, 64, 66), the plurality of force sensors comprising at least three force sensors, each of the plurality of force sensors being attached to the frame and being positioned at a different position (Fig. 4); a rigid seat pan (seat pan 520) in contact with a sensor (accelerometer 60); a processor system (processor system 102), each of the plurality of force sensors being in communicative connection with the processor system, a memory system (memory system 104) in communicative connection with the processor system, a user interface system (interface system 108) in communicative connection with the processor system, and instructions on the memory system which are executable by the processor system to determine a value of a variable related to a distribution of force on the rigid seat pan over time (Para. 0080-0085).  
Cooper et al. does not disclose a rigid seat pan placed in contact with each of the plurality of force sensors at a different position on the rigid seat pan so that the rigid seat pan does not contact the frame and forces on the rigid seat pan are transferred to the plurality of force sensors.
It is well known in the vehicle seat art to include a plurality of force sensors a different positions on a rigid seat pan.  Podoloff et al. teaches providing a rigid seat pan (rigid seat pan 16/18) placed in contact with each of the plurality of force sensors (resistance force sensors 20) at a different position on the rigid seat pan so that the rigid seat pan does not contact the frame and forces on the rigid seat pan are transferred to the plurality of force sensors (Fig. 1).  Based on the teaching of Podoloff et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a plurality of force sensors at different positions on a rigid seat pan so that the rigid seat pan does not contact the frame and forces on the rigid seat pan are transferred to the plurality of force sensors for the purpose of determining how long a user has been in a fixed position .

Regarding claim 2, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 1 wherein the memory system (memory system 104) further includes instructions executable by the processor system (processor system 102) to provide information via the user interface system (interface system 108) to a user of the wheelchair based upon the distribution of force on the rigid seat pan over time to assist the user to adjust a seating position of the user in accordance with parameters stored in the memory system (Paras. 0027, 0077 & 0083).  

Regarding claim 3, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 2 wherein the sensor system comprises at least four force sensors (accelerometers 60, 62, 64, 66).  

Regarding claim 6, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 3 wherein the variable is a center of pressure or force on the rigid seat pan (accelerometer 60 is placed in the center of rigid seat pan 520; Paras. 0083-0084).  

Regarding claim 7, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 6 wherein a total force on the rigid seat pan is determined and used in determining at least one type of pressure relief (Para. 0109, 0112).  

Regarding claim 8, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 6 wherein an effective pressure relief event is determined to have been achieved if a predetermined cumulative period of time that the value of the variable indicates at least one the type of pressure relief is achieved (Paras. 0084-0086).  

Regarding claim 9, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 8 wherein the user is notified via the user interface system if the effective pressure relief event is achieved (Figs. 11A-11C. 12A-12E, 14A-14G; Para. 0117).  

Regarding claim 12, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 3 wherein each of the four force sensors is independently connected to the frame (Fig. 4).  

Regarding claim 13, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 2 wherein the memory system comprises readable instructions that are executable by the processor system to provide user instructions to the user to adjust 5 Attorney docket no: 18-003USseating to perform pressure relief in accordance with parameters stored in the memory system (Claims 1 & 2).  

Regarding claim 14, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 13 wherein the processor system is configured to store data regarding at least one of a user instruction or a user action in the memory system (Claim 1 & 6).  

Regarding claim 15, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 13 wherein the processor system monitors to determine if an effective pressure relieve event has occurred (Para. 0098; Claims 1 & 25).  

Regarding claim 16, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 13 further comprising a communication system in operative connection with the processor system, wherein data is transmitted to a remote system via the communication system or data is received from the remote system (Claims 6 & 7).  

Regarding claim 17, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 13 wherein the user interface system comprises a display (display 110; Para. 0077).  

Regarding claim 18, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 13 further comprising a communication system in operative connection with the processor system, and wherein at least one processor of the processor system, at least one memory component of the memory system, at least one communication component of the communication system or at least one interface component of the interface system are provided by a personal communication device (Claim 1).  

Regarding claim 19, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 18 wherein the personal communication device is a smartphone or a tablet computer (Claim 17; Para. 0077).  

Regarding claim 20, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 13 wherein the wheelchair is a manually powered wheelchair (Para. 0010).  

Regarding claim 21, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 2 wherein the processor system (processor system 102) provides information via the user interface system (user interface 108/display 110) to a6 user of the wheelchair based upon the distribution of force on the rigid seat pan over time regarding seating posture of the user (Para. 0096).  

Regarding claim 22, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 21 wherein instructions are provided to the user to assist the user to adjust the seating posture of the user in accordance with parameters stored in the memory system (Claims 1-3).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2015/0209207 A1) in view of Podoloff et al. (WO 98/25112 A) and in further view of D’herripon (WO 2005107672 A1).
Regarding claims 4 & 5, Cooper et al. as modified by Podoloff et al. discloses the wheelchair system of claim 3.   Cooper et al. does not explicitly disclose wherein each of the at least four force sensors comprises at least one strain gauge.  It is well known in the wheelchair art to utilize strain gauge sensors.  D’herripon teaches a wheelchair that utilizes a strain gauge (strain gauge 43). Based on the teachings of D’herripon it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a strain gauge in order to ascertain force measurements.  Regarding claim 5: examiner notes that strain gauges are a sensor whose resistance varies with applied force.  Strain gauges convert force, pressure, tension, weight into a change in electrical resistance which can then be measured.  As such D’herripon’s strain gauges is capable of measuring tensile and compressive forces.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach, either alone or in combination, a pedestal connected to the frame and a support structure connected to the pedestal, each of the four force sensors being attached to the support structure.  Claim 11 depends from claim 10.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618